EXAMINER’S COMMENT
	This allowance is in response to the application filed August 17, 2020 and the election and amendment filed February 12, 2021 by which claim 4 was amended.

Election/Restriction
Applicant’s election without traverse of species (c), i.e., Figures 20-29, with an indication that claims 1-12 and 13-19 are readable thereon, in the reply filed on February 12, 2021 is acknowledged.

   EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 20-21 directed to a species non-elected without traverse.  Accordingly, claims 20-21 have been cancelled.

         Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to show, suggest, or provide rationale for the rack in the claimed combination of claims 1 and 13, whereby the support members are “sfiftable” (see claim 1, line 8 13, line 6) and specifically the positive inclusion of the sponge bag (see line 5 of claim 1 and line 10 of claim 13). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
With respect to the Prior Art: (a) although U.S. Patent Nos. 10,383,697, 9,198,727, 8,544,660, 6,607,170, 5,692,615, and 4,428,488, and U.S. Patent Application Publication No. 2008/0029416 disclose surgical sponge inventory racks, there is no motivation to fabricate these racks as having the support members being “sfiftable”, as claimed in claims 1 and 13, since the structure of these racks would not permit for such a change thereto, without interfering with the way in which the sponge bag is held; and (b) although U.S. Patent Nos. 8,714,369, 8,047,492, 8,020,716, 7,143,902, 6,698,598, 3,380,429, 3,249,233, 2,630,922, and 2,151,877 disclose racks with support members that are considered to be “shiftable”, there is no motivation to hang a sponge bag with a sponge therein, in these racks, since the environment intended for these racks is different than that of the claimed “surgical sponge inventory” of claims 1 and 13. 
Further, it is noted that there is no motivation to combine any of the references cited in (a) and (b) to arrive at the instant invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571)272-6832.  The examiner can normally be reached on generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair . Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




March 1, 2021